Citation Nr: 0513099	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 40 percent for Reiter's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to 
July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's Reiter's disease is not 
characterized by weight loss or anemia.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for Reiter's disease are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In January 2001, the veteran underwent VA examination.  He 
complained of chronic pain in his left knee with fatigability 
and lack of endurance.  He reported flare-ups of the left 
knee problem about once a month that lasted for several 
hours.  There were no episodes of dislocation or recurrent 
subluxation.  He had symptoms of inflammatory arthritis.  He 
was diagnosed with Reiter's syndrome or rheumatoid arthritis, 
affecting multiple joints in his body.  On examination, the 
left knee had moderate swelling.  There was tenderness over 
the knee.  There was discomfort on full flexion of the knee, 
which was from 0-138 degrees.  The diagnosis was arthritis of 
the left knee.

In November 2001, the veteran again underwent VA examination.  
He complained of multiple joint pains since discharge from 
service.  He also had associated urethritis and occasional 
conjunctivitis.  X-rays showedosteoarthritis of both of his 
knees.  With regard to history, he reported continuous 
bilateral knee pain, which was aggravated when he had to 
kneel.  He reported intermittent pain in his fingers and 
swelling of the joints.  He also had intermittent pain in his 
ankles and hips, and stated that his low back pain was 
persistent.  He reported no fatigability or lack of 
endurance.  The veteran had inflammatory arthritis and 
Reiter's syndrome, with tenderness of the tissues surrounding 
the joints.  The tenderness was located in the ankles, toes, 
hands, wrists, and knees.

On clinical evaluation, the veteran had full range of motion 
of his knees; however, there was tenderness on the lateral 
side of his right knee and on the medial side of his left 
knee.  There was tenderness in the joints of his hands, feet, 
and ankles.  There were signs of stiffness and painful motion 
with the full movement of his joints for the first time.  
However, they gradually loosened up, and then he had no pain.  
He had full range of motion of his hips, knees, ankles, and 
shoulders, although he reported pain and tenderness with all 
range-of-motion testing.  The diagnoses were Reiter's 
syndrome with polyarthritis involving the knees, ankles, 
hips, hands, elbows, and shoulders, and osteoarthritis of 
both knees and the lumbosacral spine.

In a written statement, received by the RO in February 2002, 
the veteran's wife described that the veteran had daily pain.  
He slept very little, and had trouble getting out of bed.  He 
had pain in his shoulders, elbows, wrists, fingers, back, 
hips, knees, and ankles.  She stated that his physical 
disorders caused sadness and hopelessness.  The veteran could 
not work as many hours as he used to.

In October 2003, the veteran testified before a Decision 
Review Officer at the RO.  The veteran's representative 
indicated that he was unhappy with his previous VA 
examination.  He contended that it was incomplete.  He stated 
that his Reiter's syndrome affected his hands, elbows, 
wrists, feet, and every other joint in his body.  Some days, 
he could not even get out of bed.  He stated that he lost 
several days a month of work due to the pain.  He was a self-
employed plumber, but was less and less able to finish jobs.  
His back was the most disabled joint in his body.  He 
sometimes fell forward because of his knees.  The veteran 
believed that he had inaccurate results at his VA examination 
because he took pain medication.  He did not agree with the 
results of his previous VA examination, which showed no pain 
on motion.

In January 2004, the veteran underwent another VA 
examination.  The veteran indicated that he was diagnosed 
with Reiter's syndrome in 1991.  He recalled having some 
episodes of urethritis, but he did not recall having any 
other symptoms of uveitis or other conditions.  He had been 
diagnosed with this disorder because his HLA-B27 was 
positive, and he complained of joint pain.  The veteran 
stated that his condition had progressively gotten worse.

Currently, he complained of pain that was only associated 
with flare-ups, which depended upon his activities.  With 
activities during the day, the pain was only moderate to 
severe in intensity.  The pain was present in his feet, 
ankles, knees, hips, lower back, middle back, shoulders, 
elbows, wrists, and hands.  He said he had increased 
stiffness that lasted all day long.  He had increased fatigue 
and lack of endurance.  Any strenuous activity made the pain 
worse.

On examination, the veteran walked with no limp.  The 
veteran's extremities showed no obvious muscle atrophy, 
swelling, or effusion.  There was some tenderness to deep 
palpation of his shoulders.  Forward elevation was to 180 
degrees, with mild pain and discomfort that started at 100 
degrees and ended at 180 degrees.  Bilateral shoulder 
abduction was to 180 degrees, with mild pain and discomfort 
that started around 120 degrees and ended at 180 degrees.

There was some tenderness to deep palpation of the veteran's 
elbows.  Bilateral elbow flexion was to 140 degrees, with no 
pain or discomfort.  Bilateral elbow extension was to 0 
degrees with no pain or discomfort.  There was some pain with 
forced flexion of the left hand on the left elbow.

Examination of the hands revealed no gross deformities or 
signs of bony protrusions.  There was some tenderness to deep 
palpation in scattered locations on the joints.  There was no 
pain to deep palpation in any aspect of both wrists.  There 
were signs, such as calluses, that the veteran used his hands 
a lot at work.  Trhe examiner therefore inferred that there 
was no functional impairment of both hands due to the 
disability.

There was some tenderness to deep palpation in the right hip 
area.  Bilateral hip flexion was to 125 degrees, with no pain 
or discomfort.  Bilateral hip abduction was to 45 degrees, 
with no pain or discomfort.

The right knee flexion was to 140 degrees with mild 
discomfort that started and ended at 140 degrees.  The right 
knee extension was to 0 degrees with no pain or discomfort.  
There was some discomfort to deep palpation of the knee.  On 
repetitive motion, there were signs of fatigability but no 
changes in range of motion.  It was the examiner's estimate 
that, during acute flare-ups of the right knee, there was 
probably only mild functional impairment.  There was no 
functional impairment between flare-ups.

There was no pain to deep palpation on lateral motion of the 
left knee.  Left knee flexion was to 140 degrees, with 
discomfort that started and ended at 140 degrees.  There was 
no crepitus.  The examiner opined that, during flare-ups, 
there would be a 20-percent reduction in the veteran's 
flexion of the left knee.  The same was true for the right 
knee.

There was no pain to deep palpation of the ankles.  Bilateral 
ankle dorsiflexion was to 30 degrees, with no pain or 
discomfort.  Bilateral ankle plantar flexion was to 40 
degrees, with no discomfort felt with this flexion.

There was some tenderness to deep palpation in both the upper 
and lower back.  Forward flexion was to 80 degrees, with mild 
pain that started around 60 degrees.  There were signs of 
fatigability with repetitive motion.  It was the examiner's 
opinion that, during flare-ups of his back, which pain was 
due to a work injury and not to Reiter's syndrome, the 
veteran lost 40 percent of his flexion, equal to mild 
functional impairment.  Backward extension was to 20 degrees 
with increased pain that started and ended at 20 degrees.  
Lateral flexion was to 30 degrees bilaterally, with mild 
discomfort that started and ended at 30 degrees.  Rotation 
was to 35 degrees with increased discomfort.

There was no gait abnormality.  The veteran could walk on his 
heels and toes, although he stated there was pain in his 
toes.  There was no pain to deep palpation of the feet.  
There was some tenderness to the big toe joints.  The veteran 
did not have signs of plantar fascilitis or Achilles 
tendonitis, which were noted to be characteristic signs for 
patients with reactive arthritis or Reiter's disease.  
Trigger points were positive in all the points characteristic 
for fibromyalgia.

The examiner opined that reactive arthritis or the previously 
diagnosed Reiter's syndrome was not found.  Instead, the 
diagnosis was said to be fibromyalgia syndrome with secondary 
polyarthralgias.  The examiner explained that the veteran did 
not have the characteristic signs of Reiter's disease.  He 
had more symptoms of fibromyalgia because of increased 
stiffness in all of his joints and fatigue.  The examiner 
further commented that, when patients have Reiter's syndrome, 
most of them have a very benign course and the symptoms 
resolve over time.  Only 15 percent of patients have some 
minor residual symptoms, which this veteran did not have.  In 
addition, most patients with Reiter's syndrome complain of 
pain on the feet at the level of the heels with signs of 
plantar fascilitis, which this veteran did not do.  He did 
not fit the criteria for Reiter's syndrome.  His symptoms 
were most likely due to fibromyalgia.

In October 2004, the veteran again underwent a VA 
examination.  He said he experienced aches and pains, which 
were much better at the present time.  Pain was aggravated by 
immobility, constant movement, and excessive activity.  He 
currently got pain mostly on the low back and elbows.  It was 
steady, but much improved on his recent change in medication.  
Both elbows had full range of motion, with pain on pronation 
and supination.  His back had some limitation of motion.  
Flexion was to 90 degrees, extension to 25 degrees, left and 
right rotation to 30 degrees, and left and right rotation to 
20 degrees.  He had palpable trigger points in the posterior 
neck, behind his knees, and above both scapulae.  He 
described them like small bruises, with pain limited to that 
area.  The veteran also complained, at times, of loss of 
muscle strength.  He previously complained of this, but it 
was improved with new medication.  The diagnosis was 
fibromyalgia, currently well controlled with medication.  An 
addendum added after the veteran's claims file was reviewed 
indicated that there is good evidence that the initial 
diagnosis of Reiter's syndrome was correct.  Both Reiter's 
and fibromyalgia cause join pain, so it is possible for the 
two conditions to overlap.  The Reiter's syndrome appeared to 
have resolved, but the fibromyalgia remained, and responded 
well to medication appropriate for that syndrome.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).




In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a November 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed December 2002 statement 
of the case (SOC) and May 2004 supplemental statement of the 
case (SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish an increased 
rating.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the December 2002 SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents need to be read in 
the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Reiter's syndrome is rated as for rheumatoid arthritis.  In 
evaluating rheumatoid (atrophic) arthritis as an active 
process, when there are constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating, a 100 percent rating is assigned.  When there 
is less than the criteria for a 100 percent rating but there 
is weight loss and anemia, productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods, a 60 percent rating is assigned.  When there are 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent rating is assigned.  If there are one or 
two exacerbations a year in a well-established diagnosis, a 
20 percent evaluation is assigned.  In evaluating chronic 
residuals of rheumatoid (atrophic) arthritis, such as 
limitation of motion or ankylosis, the residuals are rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  (Note: 
The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis, 
and the higher evaluation will be assigned.)  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5002.

When limitation of motion of an arm is at shoulder level, a 
20 percent rating is assigned.  If limitation of motion of 
the major arm is midway between the side and shoulder level, 
a 30 percent rating is assigned, whereas a 20 percent rating 
is assigned for such limitation of motion involving the minor 
arm.  For limitation of motion of the major and minor arms to 
25 degrees from the side, ratings of 40 and 30 percent, 
respectively, are assigned.  38 C.F.R. § 4.71a, DC 5201.  
Normal ranges of motion for a shoulder consist of forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

When extension of a thigh is limited to 5 degrees, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, DC 5251.  
Disability ratings based on limitation of flexion of a thigh 
are as follows: 40 percent when limitation is to 10 degrees; 
30 percent when limitation is to 20 degrees; 20 percent when 
limitation is to 30 degrees; and 10 percent when limitation 
is to 45 degrees.  38 C.F.R. § 4.71a, DC 5252.

Under DC 5260, limitation of knee flexion is assigned a 30 
percent rating when the limitation is to 15 degrees, a 20 
percent rating when limitation is to 30 degrees, a 10 percent 
rating when limitation is to 45 degrees, and a noncompensable 
rating when limitation is to 60 degrees.  Under DC 5261, 
limitation of knee extension is assigned a 50 percent rating 
when the limitation is to 45 degrees, a 40 percent rating 
when the limitation is to 30 degrees, a 30 percent rating 
when the limitation is to 20 degrees, a 20 percent rating 
when limitation is to 15 degrees, a 10 percent rating when 
limitation is to 10 degrees, and a noncompensable rating when 
limitation is to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  Normal extension and flexion of a knee are 
to 0 and 140 degrees, respectively.  38 C.F.R. § 4.71, Plate 
II.

Under 38 C.F.R. § 4.71a, DC 5271, moderate limitation of 
motion of the ankle warrants a 10 percent disability rating, 
and marked limitation of motion of the ankle warrants a 20 
percent disability rating.  Normal dorsiflexion is 0 to 20 
degrees, and normal plantar flexion is 0 to 45 degrees.

Under the regulations in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent disability rating when slight, a 20 percent 
disability rating when moderate, and a 40 percent disability 
rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Effective September 26, 2003, limitation of motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees warrants a 20 percent disability rating, and 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DCs 5235-5243.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because the old version may still be applied and, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

C.  Discussion

The veteran has asserted that his service-connected Reiter's 
disease is worse than as it is currently rated.

However, in evaluating his syndrome under the criteria of DC 
5002, the Board notes that there is no medical evidence that 
he has experienced weight loss or anemia at any time during 
the course of his treatment for Reiter's disease.  
Furthermore, while the veteran never gave specific 
information about severely incapacitating episodes, there is 
no evidence that he experienced them at all, much less four 
or more times per year.  The Board also notes that the 
veteran testified that his back was his most disabled joint, 
or set of joints.  However, the medical evidence of record 
shows that the veteran's back pain was largely due to an 
unrelated work injury, and not to his Reiter's syndrome.  
Therefore, while the veteran has stated that he missed some 
days of work due to his disability, and at times did not get 
out of bed until the afternoon, the Board finds that a 
disability increase to 60 percent is not warranted under the 
first criterion of DC 5002.  This determination is based, 
partially, on the findings in the veteran's August 2004 VA 
examination report, showing that his Reiter's syndrome has 
resolved, and he now suffers from fibromyalgia, which has 
been service connected and is separately rated.

As stated above, the note attached to DC 5002 directs that, 
in the alternative to the above evaluation, limitation of 
motion of each joint should be rated separately.  For 
noncompensable limitation of motion, a 10 percent disability 
rating should be assigned to each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added.

The veteran's knees have shown some limitation of motion.  In 
January 2001, his left knee had motion from 0-138 degrees.  
On examination in November 2001, the veteran had full range 
of motion of his knees, although there was tenderness on the 
lateral side of the right knee and the medial side of the 
left knee.  In January 2004, the veteran's right and left 
knees flexed to 140 degrees with pain that began and ended at 
140 degrees.  Extension was to 0 with no pain.  It was 
estimated that during flare-ups, the veteran would lose 20 
percent of the functionality of his knees.

As noted above, normal flexion of the knee is 0-140 degrees.  
Therefore, it appears the veteran had normal range of motion 
of his knee.  However, in applying the criteria of DeLuca, 
supra, the Board finds that, in losing 20 percent of his 
range of motion, the veteran would be limited to 112 degrees 
of motion for each knee during flare-ups.  Since this results 
in noncompensable limitation of motion, the Board finds that, 
under the criteria of the second part of DC 5002, 10 percent 
ratings would be applied to each knee.

In November 2001, the veteran had a full range of motion of 
his hips, although he reported some pain and tenderness.  In 
January 2004, his bilateral hip flexion was to 125 degrees, 
with no pain or discomfort.  Bilateral hip abduction was to 
45 degrees, with no pain or discomfort.  The Board notes 
that, as shown above, this represents full range of motion of 
the veteran's hips.  Furthermore, his August 2004 VA 
examination showed he had no pain in his hips.  Therefore, 
the Board will not assign 10 percent ratings for the 
veteran's hips.

In November 2001, the veteran had full range of motion of his 
ankles, although he reported some pain and tenderness.  In 
January 2004, the veteran's bilateral ankle dorsiflexion was 
to 30 degrees with no pain.  Bilateral ankle plantar flexion 
was to 40 degrees with no pain.  His dorsiflexion shows range 
of motion beyond that which is normal.  While normal plantar 
flexion is to 45 degrees, and the veteran demonstrated motion 
to 40 degrees, there was no objective determination of 
limited motion.  Specifically, there were no findings of 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, as required under this code.  Therefore, the Board 
will not apply 10 percent disability ratings to the veteran's 
ankles.

In November 2001, the veteran had full range of motion of his 
shoulders, although he reported some pain and tenderness.  In 
January 2004, forward elevation of the shoulders was 180 
degrees with mild pain and discomfort that started at 100 
degrees and ended at 180 degrees.  Bilateral should abduction 
was to 180 degrees with mild pain and discomfort that started 
at 120 degrees and ended at 180 degrees.  Applying the 
criteria of DeLuca, supra, and interpreting the VA 
examination in the light most favorable to the veteran, the 
Board finds that the veteran has some limitation of motion of 
the shoulders, which is noncompensable.  Therefore, two 10 
percent ratings are applied for the veteran's shoulders.

The veteran's elbows were shown to flex from 0 to 140 degrees 
in January 2004 with no pain or discomfort.  While normal 
elbow flexion is to 145 degrees, there was no objective 
determination of swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Therefore, the Board will not 
apply 10 percent disability ratings to the veteran's elbows.

Although the veteran complained of limitation of motion of 
his back with pain, the January 2004 VA examiner indicated 
that the veteran's back pain and limitation of motion was due 
to a work injury and not to his Reiter's syndrome.  
Therefore, the Board will not include a disability rating for 
the veteran's back.

Therefore, based upon the evaluations above, the veteran is 
entitled to four 10 percent ratings for his major joints 
under the second part of DC 5002.  These ratings are to be 
combined, not added.  Under the Combined Rating s Table at 
38 C.F.R. § 4.25, four 10 percent disability ratings combine 
to produce a 34 percent rating (rounded downward) and, 
therefore, provide for only a 30 percent disability rating, 
less than the veteran currently receives.  Therefore, the 
Board finds that the veteran's Reiter's syndrome does not 
warrant an increased disability rating under DC 5002.

The Board recognizes that the veteran believes that his 
Reiter's syndrome is more disabling than currently rated.  
The veteran's sincerity is not in question.  However, while 
the veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

The Board recognizes that the veteran has asserted that his 
VA examination results would be different if he had not taken 
his medication.  While that may be true, that does not 
provide a basis for a higher rating.  The ratings contemplate 
the use of medication where appropriate, eyeglasses where 
appropriate, and hearing aids where appropriate.  
Furthermore, the Board can only base its determination on the 
evidence of record.  We cannot speculate as to the veteran's 
limitation of motion had he not taken his pain medication.

Therefore, the Board finds that the evidence of record does 
not support a disability evaluation in excess of that 
assigned by the RO in this matter to reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for a higher rating 
for the veteran's Reiter's syndrome, the benefit-of-the-doubt 
doctrine is inapplicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

A disability rating in excess of 40 percent for Reiter's 
syndrome is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


